          Case 1:21-mc-00119-JCN Document 1-1 Filed 04/06/21 Page 1 of 5                                      PageID #: 5
                                                                                                                  2021R00109 - 005

AO 110 (Rev. 06/09) Subpoena to Testify Before a Grand Jury


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District
                                                     __________      of Maine
                                                                 District of __________

                                       SUBPOENA TO TESTIFY BEFORE A GRAND JURY


To: Google, LLC (via email: USLawEnforcement@google.com)
        1600 Amphitheatre Parkway, Mountain View, CA 94043


         YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown
below to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.



Place: Margaret Chase Smith Fed. Bldg                                          Date and Time:
         202 Harlow Street, Second Floor, Room 20401,
         Bangor, ME 04401                                                         May 12, 2021




          You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable):
Please see attached.




Date:          April 6, 2021                                          CLERK OF COURT


                                                                                            Christa K. Berry
                                                                                     Signature of Clerk or Deputy Clerk



The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who
requests this subpoena, are:

Andrew Lizotte, Assistant U.S. Attorney
U.S. Attorney's Office, 202 Harlow Street, Room 111, Bangor, ME 04401
Tel: 2079450373
andrew.lizotte@usdoj.gov; jane.deane@usdoj.gov
          Case 1:21-mc-00119-JCN Document 1-1 Filed 04/06/21 Page 2 of 5                                           PageID #: 6
                                                                                                                       2021R00109 - 005

AO 110 (Rev. 06/09) Subpoena to Testify Before Grand Jury (Page 2)




                                                             PROOF OF SERVICE


          This subpoena for (name of individual or organization) Google, LLC
was received by me on (date)                                         .

          ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                  on (date)                            ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                      .




          I declare under penalty of perjury that this information is true.



Date:
                                                                                              Server’s signature



                                                                                         Printed name and title




                                                                                              Server’s address

Additional information regarding attempted service, etc:




         Print                        Save As...                 Add Attachment                                               Reset
 Case 1:21-mc-00119-JCN Document 1-1 Filed 04/06/21 Page 3 of 5                             PageID #: 7
                                                                                                2021R00109 - 005




                             CERTIFICATE OF AUTHENTICITY
                                 OF BUSINESS RECORDS
                    (Pursuant to Federal Rules of Evidence 803(6) and 902(11)




       I, _______________________________, am employed by/associated with
                (Please print)

____________________________. My official title is _________________________________.
       (organization)                                                      (Please print)


By reason of my position I am familiar with how _______________________________
                                                               (organization)

maintains records relating to its regularly conducted business activity, and I am authorized and

qualified to make this declaration.

       I further certify that the attached records are originals or true copies of records which:

       (A)      Were made at or near the time of the occurrence of the matters set forth in the
                records by a person with knowledge of those matters, or from information
                transmitted by a person with knowledge of those matters;

       (B)      Were kept in the course of regularly conducted business activity;

       (C)      Were made by the said business activity as a regular practice; and

       (D)      If not original records, are duplicates of original records.

       I declare under penalty of criminal punishment for perjury and false statement that the

foregoing is true and correct.




Executed on ____________________                       ______________________________
                          Date                                 Signature


                                                       ______________________________
                                                               Printed Name
           Case 1:21-mc-00119-JCN Document 1-1 Filed 04/06/21 Page 4 of 5                                     PageID #: 8
                                                                                                                  2021R00109 - 005
                                                Addendum To Subpoena

The following records and information of

Google LLC
1600 Amphitheatre Parkway
Mountain View, CA 94043
Via email: USLawEnforcement@google.com

for the below-referenced email accounts,

mcmahon04401@gmail.com

darrenaustin1965@gmail.com

sexygrammy.ama@gmail.com

jcab4535@gmail.com

from January 1, 2019 to the present, including but not limited to:

1. Names (including subscriber names, user names, and screen names);

2. Addresses (including mailing addresses, service addresses, residential addresses, business addresses, and e-mail addresses);

3. Local and long distance telephone connection records (including records of text messages sent and received) from January 1, 2019 to
present, if applicable;

4. Records of session times and durations from January 1, 2019 to present;

5. Length of service (including start date) and types of service utilized;

6. Telephone or instrument numbers (including model type/numbers, phone numbers, IMSIs, IMEIs, MEIDs, UDIDs, MAC addresses,
and advertising IDs);

7. Other subscriber numbers or identities, including any temporarily assigned network addresses (including the registration and session
Internet Protocol (“IP”) addresses with associated port numbers); and

8. Means and source of payment for such service (including any credit card or bank account number).

You are to provide this information, if available, as data files on CD-ROM or other electronic media, by making the information
available for the government to download.
 Case 1:21-mc-00119-JCN Document 1-1 Filed 04/06/21 Page 5 of 5 PageID #: 9
                                                                    2021R00109 - 005
                                        U.S. Department of Justice


                                                     United States Attorney
                                                     District of Maine

                                                     100 Middle Street                            (207) 780-3257
                                                      th
                                                     6 Floor, East Tower                     TTY (207) 780-3060
                                                     Portland, ME 04101                       Fax (207) 780-3304
                                                                                           www.usdoj.gov/usao/me


               INFORMATION REGARDING SUBPOENA TO PRODUCE RECORDS

ENCLOSED IS A SUBPOENA TO TESTIFY AND PRODUCE RECORDS BEFORE A GRAND
JURY OF THE DISTRICT OF MAINE. YOU HAVE AN ABSOLUTE RIGHT TO
PERSONALLY APPEAR BEFORE THE GRAND JURY AND TO RETURN THE RECORDS
CALLED FOR IN PERSON. IF YOU WISH TO PERSONALLY APPEAR, PLEASE CONTACT
THE ASSISTANT U.S. ATTORNEY WHOSE NAME APPEARS IN THE LOWER LEFT-HAND
CORNER OF THE SUBPOENA. INSTEAD OF PERSONALLY APPEARING, YOU MAY, IF
YOU WISH, RETURN THE RECORDS CALLED FOR BY THE METHOD(S) CHECKED
BELOW:

          ______      Turning over such records to the agent serving this subpoena.

          ______ ✔    By causing the delivery (by mail or other means) of the records to the
                      assistant U.S. attorney whose name appears in the lower left-hand corner of
                      the subpoena.


PLEASE ALSO BE ADVISED AS FOLLOWS (ONLY CHECKED ITEM(S) APPLY):

          ______      As a recipient of a grand jury subpoena for financial institution records, you
                      should be aware of civil and criminal penalties for making certain disclosures
                      regarding this subpoena. The prohibited notifications and applicable
                      penalties are stated in 12 U.S.C. § 3420(b)(1) and 18 U.S.C. § 1510(b). The
                      criminal penalties include fines and a maximum prison term of five years if
                      an officer of a financial institution, as defined in 18 U.S.C. § 1510(b) notifies,
                      directly or indirectly, any person regarding the existence or contents of this
                      subpoena with the intent to obstruct a judicial proceeding. In addition, fines
                      and a maximum prison term of one year may be imposed if the notification is
                      made, directly or indirectly, to a customer of the financial institution whose
                      records are sought by the subpoena or to any other person named in the
                      subpoena. Civil monetary penalties may also be imposed.

          ______ ✔    This subpoena relates to the investigation of a federal felony offense. The
                      disclosure of the existence of such subpoena may impede or impair such
                      investigation. It is requested that you not disclose the existence of this
                      subpoena other than as may be necessary in order to effect compliance or as
                      required by law.


Rev. 10/1/09
